DETAILED ACTION
The instant application having Application No. 16/691434 filed on 11/21/2019 is presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Examiner Remark
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

In this case claim limitations “means for….” (claim 29) have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use generic placeholders “means for” coupled with functional language “receiving, determining, ” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  

Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 29 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: (See figures 5-10 and par. 0141 – par. 0191 of US 2020/0169377 A1).  

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 

If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Allowable Subject Matters
Claims 2, 3, 5, 6, 8, 9, 10, 19, 20, 22, 23, 25, 26, 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 4, 7, 11, 21, 24 and 28 are objected since they depend on claims 3, 6, 10, 20, 23 and 27 respectively.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 12-18, 29 and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takeda et al. (US 2020/0015261 A1).

As per claim 1, Takeda discloses “A method for wireless communication at a user equipment (UE), comprising: receiving a first slot format configuration for a first serving cell for a plurality of transmission time intervals (TTIs) that includes a first TTI, the first slot format configuration indicating a first one or more communication directions for the first TTI;” [(par. 0003), In existing LTE systems (for example, LTE Rel. 8 to 13), downlink (DL) and/or uplink (UL) communication are performed using 1-ms subframes (also referred to as "transmission time intervals (TTIs)" and so on). (par. 0028), when a TTI is formed with a predetermined number of symbols (for example, 14 symbols), the transport block, the code blocks and/or the codewords of transmitting/receiving data can be transmitted and received in one or a predetermined number of symbol periods among these. (par. 0038), Note that information about the direction of communication may be included in a UL grant and/or a DL assignment. (par. 0039), For example, the base station may report information about the format of slots to the UE as information about the direction of communication. The slot format-related information may include information to identify which symbols in a predetermined slot are DL slots, UL slots or others (for example, blank, sidelink, etc).] “receiving a second slot format configuration for a second serving cell for at least the first TTI, the second slot format configuration indicating a second one or more communication directions for the first TTI on the second serving cell;” [(par. 0003), In existing LTE systems (for example, LTE Rel. 8 to 13), downlink (DL) and/or uplink (UL) communication are performed using 1-ms subframes (also referred to as "transmission time intervals (TTIs)" and so on). (par. 0028), when a TTI is formed with a predetermined number of symbols (for example, 14 symbols), the transport block, the code blocks and/or the codewords of transmitting/receiving data can be transmitted and received in one or a predetermined number of symbol periods among these. (par. 0032), Now, in existing LTE systems, a base station (which may be referred to as, for example, "BS," "eNB," etc.) transmits downlink control information (DCI) to UE by using a downlink control channel. (par. 0034), DCI that schedules receipt of DL data and/or measurement of DL reference signals may be referred to as a "DL assignment (or a DL grant)." DCI that schedules transmission of UL data and/or transmission of UL sounding (measurement) signals may be referred to as a "UL grant." (par. 0038), Note that information about the direction of communication may be included in a UL grant and/or a DL assignment. (par. 0039), For example, the base station may report information about the format of slots to the UE as information about the direction of communication. The slot format-related information may include information to identify which symbols in a predetermined slot are DL slots, UL slots or others (for example, blank, sidelink, etc).] “determining, for the first TTI, that the first one or more communication directions for the first serving cell is different from the second one or more communication directions for the second serving cell;” [(par. 0140), The transmitting/receiving sections 203 receive downlink control information (DCI, including, for example, UL grant, DL assignment, etc.) that schedules the transmission and/or receipt of data in a predetermined slot. The and determining to communicate on the first serving cell in the first one or more communication directions for the first TTI or on the second serving cell in the second one or more communication directions for the first TTI based at least in part on determining that the first one or more communication directions are different from the second one or more communication directions, the first slot format configuration for the first serving cell, and the second slot format configuration for the second serving cell” [(par. 0140), The transmitting/receiving sections 203 receive downlink control information (DCI, including, for example, UL grant, DL assignment, etc.) that schedules the transmission and/or receipt of data in a predetermined slot. The transmitting/receiving section 203 may receive DL data and may transmit UL data.]

As per claim 12, Takeda “The method of claim 1,” as [see rejection of claim 1.] “wherein the first serving cell and the second serving cell are within a same radio frequency spectrum band” [(par. 0140), The transmitting/receiving sections 203 receive downlink control information (DCI, including, for example, UL grant, DL assignment, etc.) that schedules the transmission and/or receipt of data in a predetermined slot. The transmitting/receiving section 203 may receive DL data and may transmit UL data.]

As per claim 13, Takeda “The method of claim 1,” as [see rejection of claim 1.] “wherein the first serving cell is within a first radio frequency spectrum band and the second serving cell is within a second radio frequency spectrum band” [(par. 0140), The transmitting/receiving sections 203 receive downlink control information (DCI, including, for 

As per claim 14, Takeda “The method of claim 1,” as [see rejection of claim 1.] “wherein the second serving cell comprises one of a plurality of serving cells” [(par. 0140), The transmitting/receiving sections 203 receive downlink control information (DCI, including, for example, UL grant, DL assignment, etc.) that schedules the transmission and/or receipt of data in a predetermined slot. The transmitting/receiving section 203 may receive DL data and may transmit UL data.]

As per claim 15, Takeda “The method of claim 1,” as [see rejection of claim 1.] “wherein the first serving cell comprises a reference serving cell, and the second service cell comprises an other serving cell” (par. 0140), The transmitting/receiving sections 203 receive downlink control information (DCI, including, for example, UL grant, DL assignment, etc.) that schedules the transmission and/or receipt of data in a predetermined slot. The transmitting/receiving section 203 may receive DL data and may transmit UL data.]

As per claim 16, Takeda “The method of claim 15,” as [see rejection of claim 15.] “wherein the reference serving cell comprises a primary cell of a carrier aggregation configuration, and the other serving cell comprises a secondary cell of the carrier aggregation configuration” [(par. 0092), FIG. 5 is a diagram to show an example of a schematic structure of a radio communication system according to one embodiment of the 

As per claim 17, Takeda “The method of claim 15,” as [see rejection of claim 15.] “wherein the reference serving cell comprises a first secondary cell of a carrier aggregation configuration, and the other serving cell comprises a second secondary cell of the carrier aggregation configuration” [(par. 0092), FIG. 5 is a diagram to show an example of a schematic structure of a radio communication system according to one embodiment of the present invention. A radio communication system 1 can adopt carrier aggregation (CA) and/or dual connectivity (DC) to group a plurality of fundamental frequency blocks (component carriers) into 1, where the LTE system bandwidth (for example, 20 MHz) constitutes 1 unit.]

As per claims 18, 29 and 30, as [see rejection of claim 1.]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patents Publications
Sun et al. (US 2019/0223181 A1)
Kazmi et al. (US 2019/0200305 A1)
NPLs:
NTT DOCOMO, INC., “Offline Summary for AI 7.3.3.4 UL data transmission procedure”, R1-1801080, 01/22-26/2018 (From Applicant’s IDS)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANG HANG YEUNG whose telephone number is (571)270-7319.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MANG HANG YEUNG/Primary Examiner, Art Unit 2463